
	
		II
		110th CONGRESS
		2d Session
		S. 3682
		IN THE SENATE OF THE UNITED STATES
		
			October 2
			 (legislative day, September 17), 2008
			Ms. Snowe (for herself,
			 Ms. Cantwell, and
			 Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide incentives to small business concerns for
		  innovative energy-efficient technologies and products, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Energy
			 Innovation Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Department of Energy
					Sec. 101. Grants to small business concerns for innovative
				energy-efficient technologies and products.
					Sec. 102. Loan guarantees for small business concerns for
				innovative energy-efficient technologies and products.
					TITLE II—Small Business Administration
					Sec. 201. Director of Energy Innovation.
				
			IDepartment of
			 Energy
			101.Grants to
			 small business concerns for innovative energy-efficient technologies and
			 productsTitle XVII of the
			 Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) is amended—
				(1)by redesignating section 1704 (42 U.S.C.
			 16514) as section 1706; and
				(2)by inserting
			 after section 1703 (42 U.S.C. 16513) the following:
					
						1704.Grants to small business concerns for
				innovative energy-efficient technologies and products
							(a)DefinitionsIn this
				section:
								(1)SecretaryThe
				term Secretary means the Secretary of Energy, in consultation with
				the Administrator of the Small Business Administration.
								(2)Small business
				concern
									(A)In
				generalThe term small business concern means a
				small business concern (within the meaning of section 3 of the
				Small Business Act (15 U.S.C. 632)),
				except as the Secretary otherwise determines appropriate.
									(B)InclusionThe
				term small business concern includes a micro-innovator (as defined
				by the Secretary).
									(b)GrantsThe
				Secretary shall make grants to small business concerns for the development of
				innovative energy-efficient technologies and products described in subsection
				(c) in 2 phases described in subsections (d) and (e).
							(c)CategoriesA
				grant under this section may be used to carry out a project in any of the
				following categories:
								(1)Renewable energy
				systems.
								(2)Advanced
				energy-efficiency systems, including systems for improved commercial and
				residential building efficiencies.
								(3)Advanced
				transportation fuels (including cellulosic ethanol) for residential,
				industrial, or transportation applications.
								(4)Carbon capture
				and sequestration practices and technologies, including agricultural and
				forestry practices that store and sequester carbon.
								(5)Efficient
				electrical generation, transmission, and distribution technologies.
								(6)Efficient end-use
				energy technologies.
								(7)Production
				facilities for fuel efficient vehicles, including hybrid and advanced diesel
				vehicles.
								(8)Pollution control
				equipment.
								(9)Any other
				category determined appropriate by the Secretary.
								(d)Phase 1
				grants
								(1)Eligibility
									(A)In
				generalTo be eligible for a phase 1 grant under this section, a
				recipient shall—
										(i)be a small
				business concern that employs not more than 100 full-time employees; and
										(ii)have a primary
				goal of making an innovative energy-efficient technology or product a
				commercial technology or product not later than 5 years after the date of
				receipt of the grant.
										(B)Selection
				criteriaThe Secretary shall publish the criteria to be used in
				any competition for grants under this subsection.
									(2)CompetitionIn
				making phase 1 grants under this subsection, the Secretary shall—
									(A)award any grant
				pursuant to a full and open competition; and
									(B)advertise any
				competition under this section.
									(3)Maximum number
				of grantsAn entity shall be eligible to receive under this
				subsection phase 1 grants for not more than 2 fiscal years for each project
				carried out under this section.
								(4)Amount of
				grantThe amount of a phase 1 grant made to an eligible entity
				for a project under this subsection shall not be—
									(A)less than
				$25,000; or
									(B)more than
				$250,000.
									(e)Phase 2
				grants
								(1)EligibilityTo
				be eligible for a phase 2 grant under this section, a recipient shall—
									(A)have received a
				phase 1 grant under subsection (d); and
									(B)demonstrate to
				the Secretary (through a review process established by the Secretary)
				that—
										(i)the phase 1 grant
				has been used to develop an innovative energy-efficient technology or product
				described in subsection (c); and
										(ii)the innovative
				energy-efficient technology or product is viable.
										(2)Maximum number
				of grantsAn entity shall be eligible to receive under this
				subsection phase 2 grants for not more than 3 fiscal years for each project
				carried out under this section.
								(3)Amount of
				grantThe amount of a phase 2 grant made to an eligible entity
				for a project under this subsection shall not be—
									(A)less than
				$250,000; or
									(B)more than
				$1,000,000.
									(f)State
				distributionThe Secretary shall ensure, to the maximum extent
				practicable, that the number of grants made under this section (regardless of
				the dollar amounts) are equally dispersed among small, medium, and large
				States.
							(g)TerminationThe
				Secretary may terminate providing grants to a recipient under this section if
				the Secretary determines that the recipient is not eligible for the grants or
				is not complying with the terms and conditions of the grant.
							(h)RegulationsNot
				later than 1 year after the date of enactment of the
				Small Business Energy Innovation Act of
				2008, the Secretary shall promulgate such regulations as are
				necessary to carry out this section.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2009 through
				2013.
							.
				102.Loan
			 guarantees for small business concerns for innovative energy-efficient
			 technologies and productsTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) (as amended by section 101) is amended by inserting
			 after section 1704 the following:
				
					1705.Loan guarantees for small business concerns
				for innovative energy-efficient technologies and products
						(a)DefinitionsIn this
				section:
							(1)SecretaryThe
				term Secretary means the Secretary of Energy, in consultation with
				the Administrator of the Small Business Administration.
							(2)Small business
				concern
								(A)In
				generalThe term small business concern means a
				small business concern (within the meaning of section 3 of the
				Small Business Act (15 U.S.C. 632)),
				except as the Secretary otherwise determines appropriate.
								(B)InclusionThe
				term small business concern includes a micro-innovator (as defined
				by the Secretary).
								(b)Loan
				guarantees
							(1)AuthorityThe
				Secretary may make guarantees for loans made to small business concerns for the
				development of innovative energy-efficient technologies and products.
							(2)AmountIn
				making guarantees under this section, the Secretary may guarantee the repayment
				of not more than 90 percent of the loan amount for a loan that does not exceed
				$10,000,000.
							(c)Eligibility
							(1)In
				generalTo be eligible for a loan guarantee under this section, a
				recipient shall—
								(A)be a small
				business concern; and
								(B)have a primary
				goal of making an innovative energy-efficient technology or product a
				commercial technology or product not later than 5 years after the date of
				receipt of the loan guarantee.
								(2)Selection
				criteriaThe Secretary shall publish the criteria to be used in
				any competition for loan guarantees under this section.
							(d)CategoriesA
				loan may be guaranteed under this section to carry out a project in any of the
				following categories:
							(1)Renewable energy
				systems.
							(2)Advanced
				energy-efficiency systems including systems for improved commercial and
				residential building efficiencies.
							(3)Advanced
				transportation fuels (including cellulosic ethanol) for residential,
				industrial, or transportation applications.
							(4)Carbon capture
				and sequestration practices and technologies, including agricultural and
				forestry practices that store and sequester carbon.
							(5)Efficient
				electrical generation, transmission, and distribution technologies.
							(6)Efficient end-use
				energy technologies.
							(7)Production
				facilities for fuel efficient vehicles, including hybrid and advanced diesel
				vehicles.
							(8)Pollution control
				equipment.
							(9)Any other
				category determined appropriate by the Secretary.
							(e)Terms and
				conditions
							(1)In
				generalExcept as otherwise provided in this section, a loan
				guaranteed under this section shall be subject to the terms and conditions of
				section 1702 and this section and such terms and conditions as the Secretary
				may prescribe.
							(2)RepaymentA
				loan may not be guaranteed under this section unless the Secretary determines
				that—
								(A)the lender is
				responsible;
								(B)there is a
				reasonable assurance of repayment; and
								(C)adequate
				provisions are made for—
									(i)servicing the
				loan on reasonable terms; and
									(ii)protecting the
				financial interest of the United States;
									(3)Collateral or
				securityAn eligible entity shall provide significant collateral
				or security for repayment of a loan guaranteed under this section, as
				determined by the Secretary.
							(f)Interest rate
				buydownThe Secretary may buy down the interest rate of a loan
				guaranteed under this section by no more than 2 percent.
						(g)RegulationsNot
				later than 1 year after the date of enactment of the
				Small Business Energy Innovation Act of
				2008, the Secretary shall promulgate such regulations as are
				necessary to carry out this section, including regulations that
				establish—
							(1)lending standards
				for loans guaranteed under this section; and
							(2)standards for use
				in periodically assessing credit risk and eligibility requirements for loans
				guaranteed loans under this section.
							(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $70,000,000 for each of fiscal years 2009 through
				2013.
						.
			IISmall Business
			 Administration
			201.Director of
			 Energy Innovation
				(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
					(1)by redesignating section 44 (15 U.S.C. 631
			 note; Public Law 85–536) as section 45; and
					(2)by inserting
			 after section 43 (15 U.S.C. 657o) the following:
						
							44.Director of
				Energy Innovation
								(a)Director of
				Energy Innovation
									(1)In
				generalThere shall be in the Administration a Director of Energy
				Innovation, who shall—
										(A)be appointed by
				the Administrator;
										(B)have documented
				experience in working on energy or innovation related issues; and
										(C)coordinate the
				energy innovation activities of the Administration, as determined by the
				Administrator, which shall include promoting small business concerns that are
				engaged in promoting energy independence.
										(2)Employment
				statusThe Administrator shall establish the position of Director
				of Energy Innovation as—
										(A)a position at
				GS–15 of the General Schedule; or
										(B)a Senior
				Executive Service position to be filled by a career appointee, as defined under
				section 3132(a)(4) of title 5, United States Code.
										(3)Implementation
				of programsThe Director of Energy Innovation shall work with the
				offices of the Administration on issues relating to energy under the programs
				of the Administration, including the technical assistance programs of the
				Administration, the Small Business Development Center Program under section 21,
				the women's business center program under section 29, and the Service Corps of
				Retired Executives established under section 8(b)(1)(B).
									(4)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
									(b)Energy
				innovation grant program
									(1)DefinitionsIn
				this subsection:
										(A)Eligible
				organizationThe term eligible organization means an
				organization that—
											(i)is a private,
				nonprofit organization, including a private, nonprofit organization that is an
				institution of higher education, as defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a));
											(ii)is capable of
				providing technical assistance relating to—
												(I)renewable energy
				systems;
												(II)advanced energy
				efficiency systems, including systems for improved commercial and residential
				building efficiencies;
												(III)advanced
				transportation fuels (including cellulosic ethanol) for residential,
				industrial, or transportation applications;
												(IV)carbon capture
				and sequestration practices and technologies, including agricultural and
				forestry practices that store and sequester carbon;
												(V)efficient
				electrical generation, transmission, and distribution technologies;
												(VI)efficient
				end-use energy technologies;
												(VII)production
				facilities for fuel efficient vehicles, including hybrid and advanced diesel
				vehicles;
												(VIII)pollution
				control equipment; or
												(IX)any other type
				of energy innovation project determined appropriate by the Director of Energy
				Innovation; and
												(iii)meets any other
				criteria established by the Director of Energy Innovation under paragraph
				(3).
											(B)Energy
				innovationThe term energy innovation project means
				a project from the following categories:
											(i)Renewable energy
				systems.
											(ii)Energy
				efficiency, including improved commercial and residential building
				efficiencies.
											(iii)Advanced
				transportation fuels (including cellulosic ethanol) for residential,
				industrial, or transportation applications.
											(iv)Efficient
				electrical generation, transmission, and distribution technologies.
											(v)Efficient end-use
				energy technologies.
											(vi)Production
				facilities for fuel efficient vehicles, including hybrid and advanced diesel
				vehicles.
											(vii)Pollution
				control equipment.
											(viii)Any other
				category determined appropriate by the Administrator.
											(2)EstablishmentThe
				Administrator, acting through the Director of Energy Innovation, shall
				establish an energy innovation grant program, under which the Director of
				Energy Innovation may make grants on a competitive basis to eligible
				organizations.
									(3)Criteria for
				eligible organizationsThe Director of Energy Innovation shall
				establish and publish criteria for determining whether an organization is an
				eligible organization.
									(4)Amount and
				period of grantsA grant under this subsection—
										(A)shall be for not
				less than $100,000 or more than $500,000 for a fiscal year;
										(B)may be for a
				period of not more than 5 years; and
										(C)may be renewed,
				as determined appropriate by the Director of Energy Innovation.
										(5)Use of
				fundsA grant under this subsection may be used to establish a
				program to provide assistance to small business concerns in carrying out an
				energy innovation project, including establishing educational curriculum,
				creating a technical assistance center, and providing technical assistance
				online.
									(6)Distribution of
				grantsThe Director of Energy Innovation shall ensure, to the
				maximum extent practicable, that the number of grants under this subsection
				made to States with small, medium, and large populations (as determined by the
				Administrator) is equal.
									(7)Cost-sharing
				requirementThe Federal share of the total cost of carrying out a
				program described in paragraph (5) shall be not more than 75 percent.
									(8)NoticeThe
				Director of Energy Innovation shall advertise the grant program under this
				subsection.
									(9)RegulationsNot
				later than 1 year after the date of enactment of the
				Small Business Energy Innovation Act of
				2008, the Administrator shall promulgate regulations to carry out
				the program under this subsection.
									(10)Authorization
				of appropriationsThere is authorized to be appropriated
				$40,000,000 for each of fiscal years 2009 through 2013 to carry out this
				subsection.
									(c)Coordination of
				energy innovation programs
									(1)In
				generalThe Director of Energy Innovation shall ensure that the
				energy innovation programs of the Administration are coordinated, to the
				maximum extent practicable, with the energy programs of the Department of
				Commerce, the Department of Energy, the Environmental Protection Agency, and
				other Federal departments and agencies, as determined appropriate by the
				Administrator.
									(2)Technical
				assistance programsThe Director of Energy Innovation
				shall—
										(A)coordinate with
				the head of the technical assistance programs of the Administration (including
				the Small Business Development Center Program under section 21, the women's
				business center program under section 29, and the Service Corps of Retired
				Executives established under section 8(b)(1)(B)) to create programs to provide
				technical assistance for the grant and loan programs under the
				Small Business Energy Innovation Act of
				2008 or an amendment made by that Act; and
										(B)work to leverage
				the resources and expand the energy innovation technical assistance programs of
				other Federal departments and
				agencies.
										.
					(b)Appointment of
			 first Director of Energy Innovation ProgramsThe first individual
			 appointed as the Director of Energy Innovation Programs under section 44(a)(1)
			 of the Small Business Act, as added by subsection (a) of this section, may, if
			 determined appropriate by the Administrator of the Small Business
			 Administration, be an individual who is employed by the Small Business
			 Administration on the date of enactment of this Act.
				
